Title: To Thomas Jefferson from Richard Harrison, 28 November 1795
From: Harrison, Richard
To: Jefferson, Thomas



Dear Sir
Treasury Department Auditors Office Novere. 28th. 1795.

I have had the honor to receive your Letter of the 13th Inst. in answer to mine of the 28th. September. On looking over the papers in my hands, I do not find among them what Mr. Grand calls your private account, nor do I recollect ever to have seen it. If you would be good enough to furnish a Copy of this, it might, with the other papers you propose to forward, enable me to remove all difficulties with respect to the receits, and payments of money. I have the honor to be with Sentiments of great respect Sir Your most obed Hble Servt.

R. Harrison

